                                       ?limte))i ^totesi IBtotrict Conirt
                        Jfor t|ie ^ontliettt IBisittitt of ^leorsta
                                        PntnOlnitit 29ibioion

              FRANCISCO SUAREZ,                          *
                                                         *


                         Plaintiff,                      *       CIVIL ACTION NO.: 2:18-cv-65
                                                         *


                   V.                                    *
                                                         *

                                                         *
              WARDEN EDGE; ERIN CHALFANT;
                                                         *
              WENDY N. HO WELL,and BRANDOM
                                                         *
              REYNOLDS,
                                                         *

                                                         *
                         Defendants.

                                                 ORDER


                  After an independent and de novo review of the entire

              record, the Court concurs with the Magistrate Judge's Report and

              Recommendation.         Dkt. No. 12.     No party filed Objections to this

              Report and Recommendation.        Accordingly, the Court ADOPTS the

              Magistrate Judge's Report and Recommendation, DENIES Plaintiff's

              Motion for Emergency Injunction, DISMISSES Plaintiff's claims

              against Defendants Howell, Reynolds, and Edge, and DENIES as

              moot Plaintiff's request for injunctive relief.              Plaintiff's

              retaliation claim against Defendant Chalfant remains pending,

              but the Court reminds Plaintiff of his obligation to effectuate

              service of his Complaint upon Defendant Chalfant within 90 days

              of the June 12, 2019 Order.            Id. at 1.   Should Plaintiff fail to




A0 72A
(Rev. 8/82)
              do so, the Court will dismiss this action for failure to

              prosecute.

                  SO ORDERED, this            day                         2019




                                      HON.   LISA/GODBEY WOOD, JUDGE
                                      UNIT   ED S^TES DISTRICT COURT
                                      SOUTHERN      DISTRICT OF GEORGIA




AO 72A
(Rev. 8/82)
